Citation Nr: 1625081	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to May 1962.  He died in January 2012, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2016, the appellant testified at a hearing at the Houston RO before the undersigned Veterans Law Judge (VLJ).  The appellant's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

Following the February 2016 hearing, the appellant submitted additional evidence in support of her claim.  During the February 2016 hearing, she indicated that she was waiving initial RO review of this evidence pursuant to 38 C.F.R. § 20.1304(c). 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred almost 50 years after his separation from active duty service, and he was not a former prisoner of war (POW).




CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) in an August 2007 rating decision, effective November 8, 2006.  Accordingly, he was not in receipt of a total disability rating during the 10 years preceding his death in January 2012.  Furthermore, the Veteran died almost 50 years after his separation from active duty service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has certain duties to notify and assist claimants in the substantiation of their claims.  In this case, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  As such, no further notice or assistance is required to the appellant. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

Regrettably, before the Board makes a determination as to the appellant's entitlement to DIC benefits based on service connection for the cause of the Veteran's death, further development of the record is necessary.  Specifically, a VA medical opinion is needed that offers an opinion as to whether the respiratory failure which was the cause of the Veteran's death was attributable to any of the Veteran's service-connected disabilities, to include the treatment for those disabilities. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the appellant contends that the Veteran's death by respiratory failure was attributable to his service-connected disabilities, to include the medication that he took to treat his service-connected disabilities.  In support thereof, the appellant has submitted a statement dated in May 2016 from the Veteran's former treating physician, a Dr. Urrutia, who asserted that in the few months prior to the Veteran's death, he presented with progressive cardiac failure related to end stage coronary disease and critical aortic stenosis.  In conjunction with progressive renal disease, the Veteran's condition resulted in the development of fluid overload, with pulmonary congestion and eventually respiratory failure and cardiac arrest.  Dr. Urrutia concluded that the Veteran's death was a natural event related to his critical cardiac, pulmonary and renal conditions. 

Accordingly, the case is REMANDED for the following action:

1. Elicit from the appellant all information regarding the
Veteran's treatment at any VA medical facilities following separation from service.  Furthermore, the appellant should be invited to submit any additional medical evidence in support of her claim, to specifically include any private medical records for the Veteran.

2. Following completion of the above, arrange for a
qualified VA examiner to review the  claims file and provide an opinion as to whether the respiratory failure that was the cause of the Veteran's death was proximately due to any service-connected condition, to include as a result of the medication that the Veteran was prescribed to treat those service-connected conditions.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history relating to any of his service-connected disabilities.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the May 2016 statement from Dr. Urrutia, in which he asserted that the Veteran's death was attributable to his critical cardiac, pulmonary, and renal conditions.  The examiner should also review the January 2009 VA examination which found that the Veteran's cardiac condition was less likely than not secondary to his depressive disorder. 

The examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cause of death was proximately due to any service-connected condition. 

a. With respect to the Veteran's non-service connected
cardiac condition, the examiner should first determine whether it is at least as likely as not that the Veteran's cardiac condition was due to or chronically worsened by his service-connected depressive disorder. 


b. If the examiner finds that it is at least as likely as not
that the Veteran's cardiac condition was due to or chronically worsened by his depressive disorder, the examiner must then provide an opinion as to whether the respiratory failure that caused the Veteran's death was attributable to his cardiac condition. 

c. Regardless of the examiner's conclusions with respect
to the above two questions, the examiner must also provide an opinion as to whether the Veteran's cause of death is otherwise secondary to any of his service-connected disabilities, to include as attributable to the medication prescribed for his service-connected disabilities. 

All opinions expressed must be supported by complete rationale. 

If the examiner is unable to provide the requested opinions without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3. After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford her the appropriate time period for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


